MANDATE

THE STATE OF TEXAS

TO THE 81ST JUDICIAL DISTRICT COURT OF LA SALLE COUNTY, GREETINGS:

Before our Court of Appeals for the Fourth District of Texas on April 23, 2015, the cause upon appeal to revise
or reverse your judgment between

Henry Gilbert Ayala and Chesapeake Exploration, LLC, Appellant

V.

Natividad A. Soto, Appellee

No. 04-12-00860-CV and Tr. Ct. No. 11-03-00037-CVL

was determined, and therein our said Court of Appeals made its order in these words:


     In accordance with this court’s opinion of this date, the trial court order
granting summary judgment in favor of Natividad A. Soto is REVERSED; it is
RENDERED that Natividad A. Soto take nothing against Chesapeake
Exploration, LLC, and this cause is REMANDED to trial court for further
proceedings consistent with this opinion. Costs of appeal are taxed against
Appellee Natividad A. Soto.
WHEREFORE, WE COMMAND YOU to observe the order of our said Court of Appeals for the Fourth
District of Texas, in this behalf and in all things have the order duly recognized, obeyed, and executed.

WITNESS the Hon. Sandee Bryan Marion, Chief Justice of the Court of Appeals for the Fourth District of
Texas, with the seal of the Court affixed and the City of San Antonio on June 15, 2015.

                                                           KEITH E. HOTTLE, CLERK




                                                           Cynthia A. Martinez
                                                           Deputy Clerk, Ext. 53853
                                            BILL OF COSTS

        TEXAS COURT OF APPEALS, FOURTH DISTRICT, AT SAN ANTONIO

                                        No. 04-12-00860-CV

                      Henry Gilbert Ayala and Chesapeake Exploration, LLC

                                                    v.

                                            Natividad A. Soto

       (NO. 11-03-00037-CVL IN 81ST JUDICIAL DISTRICT COURT OF LA SALLE COUNTY)


TYPE OF FEE                  CHARGES         PAID          BY
FEES FOR SHIPPING CASES TO
S.C. OR CCA                        $25.00    PAID          BROCK & BROCK
MOTION FEE                         $10.00    NOT PAID      N/A
MOTION FEE                         $10.00    PAID          OCTAVIO SALINAS II
MOTION FEE                         $10.00    E-PAID        CARLOS M. ZAFFIRINI
INDIGENCY FILING FEE               $25.00    PAID          OCTAVIO SALINAS II
SUPREME COURT CHAPTER 51
FEE                                $50.00    PAID          OCTAVIO SALINAS II
FILING                            $100.00    PAID          OCTAVIO SALINAS II


      Balance of costs owing to the Fourth Court of Appeals, San Antonio, Texas: $10.00


        Court costs in this cause shall be paid as per the Judgment issued by this Court.


     I, KEITH E. HOTTLE, CLERK OF THE FOURTH COURT OF APPEALS OF THE STATE OF
TEXAS, do hereby certify that the above and foregoing is a true and correct copy of the cost bill of
THE COURT OF APPEALS FOR THE FOURTH DISTRICT OF TEXAS, showing the charges and
payments, in the above numbered and styled cause, as the same appears of record in this office.

      IN TESTIMONY WHEREOF, witness my hand and the Seal of the COURT OF APPEALS for
the Fourth District of Texas, this June 15, 2015.

                                                         KEITH E. HOTTLE, CLERK



                                                         Cynthia A. Martinez
                                                         Deputy Clerk, Ext. 53853